DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative David Nicholson and a subsequent email received on May 5, 2021.  
Please amend the claims as below:

1. (Currently Amended) A method of discovering an Internet of Things (IoT) device type, the method comprising:
	scanning a network and generating a signature based on IoT device traits discovered during the scan;
	determining whether the signature is already in a verified or an unverified Block Chain;
in response to determining that the signature exists in the verified Block Chain, providing a verified entry comprising at least the IoT device type;
in response to determining that
in response to determining that 

9. (Currently Amended) A computing device to discover an Internet of Things (IoT) device type comprising 
	a processor; and
	memory coupled to the processor, the memory including instructions which when executed by the processor are to cause:
scanning a network and generating a signature based on IoT device traits discovered during the scan;
	determining whether the signature is already in a verified or an unverified Block Chain;
in response to determining that 
in response to determining that 
in response to determining that 

perform a method comprising 
	scanning a network and generating a signature based on Internet of Things (IoT) device traits discovered during the scan;
	determining whether the signature is already in a verified or an unverified Block Chain;
in response to determining that 
in response to determining that 
in response to determining that .


Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended, i.e., “in response to determining that the signature exists in the verified Block Chain, providing a verified entry comprising at least the loT device type; in response to determining that the signature exists in the unverified Block Chain, providing an unverified entry comprising at least the loT device type, incrementing a verification count associated with the unverified entry, and promoting the unverified entry to the verified Block Chain when the verification count reaches a verification threshold; and in response to determining that the loT device signature is not already in the verified or unverified Block Chains, using the traits to guess and attempt to confirm the loT device type, generating a new entry comprising the signature of the loT device type, the loT device type, a device counter, a location of the loT device, and a timestamp, and storing the new entry in the unverified Block Chain”. The closest prior art found, which was previously cited, is as follows:

Childress et al. (U.S. Patent Application Publication No. 2018/0332017), which is directed to authenticating a device based on communication patterns in a group of devices; and teaches a device includes an authentication system, lists of devices, and communication patterns; the lists of devices include a list of trusted devices, a list of untrusted devices, a watch list , and a malicious devices (par [0019]; FIG. 1); when an unknown requesting device makes a request to connect to a receiving device, the authentication system of the receiving device attempts to determine whether the requesting device is trusted device (par [0038][0052]; FIG. 4)); signature of a device is determined, where the signature is communication pattern or identifiers (par [0074]); communication pattern have several features such as which devices are communicating (par [0020])); 
Wang et al. (U.S. Patent Application Publication No. 2021/0120090), which is directed to accessing service of internet of things; and teaches a mobile device scans a region or area to detect an IoT device broadcasting a Bluetooth low energy signal that includes a unique identifier or RFID tag (par [0034]); IoT database stores IoT information for a plurality of IoT devices (par [0036]); mobile device determines whether the obtained identifier is located within the remote database that stores identifiers in association with indicators (par [0070]); obtains an indicator; if the mobile device determines that the obtained identifier is not located within the IoT database, then mobile device register the identifier in the IoT database (par [0071]; FIG. 4); mobile device register ones of the obtained identifiers with the remote database when the ones of the obtained identifiers are determined to not be registered with the remote database; 

Bathen et al. (U.S. Patent Application Publication No. 2020/0052880), which is directed to ad-hoc trusted groups on a blockchain; and teaches identifying a group of blockchain member devices attempting to establish a trusted group communication channel; assigning each of the blockchain member of devices public/private key pairs; publishing the public keys of the blockchain member devices in a list (par [0046]; FIG. 5). 

None of these references, taken alone or in any reasonable combination, teach the claims as amended, “in response to determining that the signature exists in the verified Block Chain, providing a verified entry comprising at least the loT device type; in response to determining that the signature exists in the unverified Block Chain, providing an unverified entry comprising at least the loT device type, incrementing a verification count associated with the unverified entry, and promoting the unverified entry to the verified Block Chain when the verification count reaches a verification threshold; and in response to determining that the loT device signature is not already in the verified or unverified Block Chains, using the traits to guess and attempt to confirm the loT device type, generating a new entry comprising the signature of the loT device type, the loT device type, a device counter, a location of the loT device, and a timestamp, and storing the new entry in the unverified Block Chain” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667.  The examiner can normally be reached on Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA E SONG/Primary Examiner, Art Unit 2414